Soule, J.
The respondents rely on two grounds of defence. First, that there was no sufficient contract between the petitioner and Haynes to be the foundation for a lien; and second, that the work was not actually done on the premises, by the petitioner, though the material on which he worked went into and became a part of the respondents’ buildings.
The petitioner performed the labor under a general employment by Haynes .to work in getting out finish for the buildings of the respondents, and a building of another person, at day’s wages to be afterwards fixed. This is a sufficiently definite contract under the statute. The case differs from Manchester v. Searle, 121 Mass. 418, in which the question was not, as here, whether a lien could be maintained, but whether a sufficiently definite contract as to certain repairs had been made with the petitioner before the premises were mortgaged, to establish a *179lien against the mortgagee’s interest, for labor done and materials furnished after the mortgage was made and recorded.
The labor was not performed on the premises, but was done on material which was designated as intended for use in the buildings on the premises, and was in fact so used. It has been held that a lien may be maintained for work thus done away from the premises, in preparing material which is intended for use, and actually used, in the construction or repair of a building. Dewing v. Wilbraham Congregational Society, 13 Gray, 414. See also Jones v. Keen, 115 Mass. 170. The case of Donaher v. Boston, 126 Mass. 309, cited by the respondents, has no bearing on the case at bar. It was decided there that one who has agreed to furnish to a contractor material wrought to a stipulated condition, under such circumstances that he has no lien for material on the premises where it is used, has no lien for labor performed in preparing the material.
The judge who presided at the trial in the Superior Court erred in ruling that on the evidence no lien could be maintained. Verdict set aside.